OPINION — AG — THE CONTRACT DATED JANUARY 1, 1954, BETWEEN THE OKLAHOMA PLANNING AND RESOURCES BOARD, AS LESSOR, AND GENE ELLIS, OF BRAGGS, OKLAHOMA, AS LESSEE, INVOLVING CERTAIN CONCESSIONS IN GREENLEAF STATE PARK, UNDER WHICH SAID LESSEE IS GRANTED THE RIGHT TO OPERATE SUCH CONCESSIONS, INCLUDING "THE SALE OF BOAT PERMITS" UNTIL OCTOBER 1, 1955, IS AN "EXISTING CONTRACT" WITHIN THE MEANING OF THAT TERM "EXISTING CONTRACTS TO WHICH THE OKLAHOMA PLANNING AND RESOURCES BOARD IS A PARTY" AS THAT TERM IS USED IN SENATE BILL NO. 315; AND THAT, THEREFORE SAID SENATE BILL NO. 315 BY ITS TERMS DOES NOT PREVENT SAID CONCESSIONAIRE FROM CHARGING OR COLLECTING FEES THEREUNDER FOR BOAT PERMITS, UNTIL OCTOBER 1, 1955, OR PREVENT THE BOARD FROM PERMITTING HIM TO DO SO. CITE: 74 O.S.H. 356.8, 74 O.S.H. 356.22 (JAMES HARKIN)